                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PATRICK CLEMONS,                                 )
                                                 )
                           Plaintiff,            )
                                                 )
                      v.                         )            1:19-cv-961
                                                 )
THE CITY OF GREENSBORO, et al.,                  )
                                                 )
                                                 )
                       Defendants.               )


                       MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge

       In 2016, officers of the Greensboro, North Carolina Police Department arrested

Plaintiff, Patrick Clemons, on various drug charges, all of which were ultimately dismissed.

(See ECF No. 1 ¶¶ 23, 25.) According to Plaintiff, the officers planted drugs and other

evidence at his home prior to arresting him. (See id. ¶¶ 24, 27.) Plaintiff brings this action

against the City of Greensboro (“Greensboro”) and various named officers (“the officers”)

alleging five causes of action, though it is not always clear which Defendants are being sued in

what capacity.1 (ECF No. 1 ¶¶ 42–64.) Plaintiff’s first claim is brought pursuant to 42 U.S.C

§ 1983 (his “§ 1983 claim”) and appears to allege that Greensboro and the officers violated

Plaintiff’s Fourth and Sixth Amendment rights as well as his Fourteenth Amendment rights

to due process and equal protection of the laws. (Id. ¶¶ 42–51.) Plaintiff’s third claim (his


1
 Plaintiff was representing himself at the time he filed his Complaint. (See ECF No. 1.) He has since
retained counsel. (See ECF No. 12 at 2–3.)


                                                 1


       Case 1:19-cv-00961-LCB-LPA Document 15 Filed 06/02/20 Page 1 of 8
“negligent failure to train claim”), alleges that Greensboro negligently failed to train its

officers.2 (Id. ¶¶ 55–59.) Before the Court is Defendants’ Motion to Dismiss several of

Plaintiff’s claims pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (ECF No.

9 at 1.) Specifically, Defendants seek to dismiss (1) Plaintiff’s § 1983 and negligent failure to

train claims to the extent they are brought against Greensboro and the officers in their official

capacities and (2) the equal protection portion of Plaintiff’s § 1983 claim as against all

Defendants. (Id.) For the reasons stated below, Defendants’ motion will be granted, and these

claims will be dismissed without prejudice.

I.     BACKGROUND

       According to Plaintiff’s Complaint, on the evening of September 22, 2016, Plaintiff

held a “get together” at his house to celebrate his birthday and his mother’s birthday. (ECF

No. 1 ¶ 10.) Around 8:30 p.m., the officers arrived at Plaintiff’s home, claiming they had

received a complaint of individuals smoking marijuana.          (Id. ¶¶ 11, 19.)   The officers

“remove[d] everyone from the home,” and searched Plaintiff and others for weapons. (Id. ¶

12.) Multiple officers then entered Plaintiff’s home without Plaintiff’s presence or consent

and without a warrant. (Id. ¶¶ 14, 17, 20.)

       Eventually, one of the officers, Officer Fisher, left the home, returning at 12:51 a.m.

with what Plaintiff characterizes as “a faulty warrant” signed by a magistrate judge. (Id. ¶ 21.)

Upon the return of Officer Fisher, the officers brought Plaintiff back into his home—

apparently for the first time in hours—and seated him handcuffed in a chair. (Id. ¶¶ 22.)


2 Plaintiff’s second, fourth, and fifth claims sound in negligence against the officers, false
imprisonment, and malicious prosecution. (Id. ¶¶ 52–54, 60–64.) Defendants’ partial motion to
dismiss does not address these claims.


                                               2


      Case 1:19-cv-00961-LCB-LPA Document 15 Filed 06/02/20 Page 2 of 8
Another officer, Officer Garrison, then searched the chair in which the officers had placed

Plaintiff and “fish[ed] out a bag of marijuana” that Plaintiff alleges the officers planted there.

(Id.) As the officers continued to search Plaintiff’s home, they also found cocaine, money, and

a digital scale, all of which Plaintiff alleges they planted. (See id. ¶¶ 27–28.) During this

encounter, various officers allegedly stated (1) that they should light a joint to strengthen their

claim that individuals were smoking marijuana in the house, (2) that they knew Plaintiff did

not sell drugs, and (3) that they could “come back and rat f--k [Plaintiff] again.” (Id. ¶¶ 19, 24,

32.) The officers then arrested Plaintiff on several drug charges. (Id. ¶ 23.) While all charges

against Plaintiff were ultimately dismissed, Plaintiff claims that his encounter with the officers

harmed his reputation and his business and left him depressed, anxious, afraid of being alone,

and deeply concerned that he would once again be humiliated by the Greensboro Police

Department. (See id. ¶¶ 25, 47–49, 51.)

II.    STANDARD OF REVIEW

       A motion to dismiss filed pursuant to Rule 12(b)(6) “challenges the legal sufficiency of

a complaint.” Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). To survive dismissal, a

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). In assessing a claim’s plausibility, a court must draw all

reasonable inferences in the plaintiff’s favor. Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527,

539 (4th Cir. 2013). However, “mere conclusory and speculative allegations” are insufficient

to withstand dismissal, Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013),

and a court “need not accept as true unwarranted inferences, unreasonable conclusions, or



                                                 3


       Case 1:19-cv-00961-LCB-LPA Document 15 Filed 06/02/20 Page 3 of 8
arguments,” Vitol, 708 F.3d at 548 (quoting Jordan v. Alt. Res. Corp., 458 F.3d 332, 338 (4th Cir.

2006)).

III.      DISCUSSION

          The Court will first address Plaintiff’s § 1983 and negligent failure to train claims against

Greensboro and the officers in their official capacities and then will address Plaintiff’s equal

protection claim. Because Plaintiff’s Complaint fails to allege facts sufficient to make these

claims plausible, they must be dismissed.

          A. Claims Against Greensboro

          Defendants first argue that Plaintiff’s § 1983 and negligent failure to train claims against

Greensboro should be dismissed because “Plaintiff does not make any factual allegations

against . . . Greensboro in [his] Complaint.” (ECF No. 10 at 4.) The Court agrees.

          “[A] municipality is subject to Section 1983 liability only when its ‘policy or custom . .

. inflicts the plaintiff’s injury.’” Santos v. Frederick Cty. Bd. of Comm’rs, 725 F.3d 451, 470 (4th

Cir. 2013) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694, (1978)). Such a “policy or

custom” can give rise to municipal liability in four ways:

             (1) through an express policy, such as a written ordinance or regulation; (2)
             through the decisions of a person with final policymaking authority; (3)
             through an omission, such as a failure to properly train officers, that
             manifests deliberate indifference to the rights of citizens; or (4) through a
             practice that is so persistent and widespread as to constitute a custom or
             usage with the force of law.

Oliver v. Baity, 208 F. Supp. 3d 681, 689 (M.D.N.C. 2016) (quoting Lytle v. Doyle, 326 F.3d 463,

471 (4th Cir. 2003)).

          Plaintiff has not plausibly alleged a claim with respect to any of these four theories of

municipal liability. Though Plaintiff’s Complaint includes many factual allegations regarding


                                                    4


       Case 1:19-cv-00961-LCB-LPA Document 15 Filed 06/02/20 Page 4 of 8
the officers’ conduct, Plaintiff’s § 1983 claim against Greensboro consists of four conclusory

statements unsupported by factual allegations. (See ECF No. 1 ¶¶ 43–46.) Plaintiff states:

       [Greensboro], upon information and belief, permitted and tolerated a pattern
       and practice of unreasonable use of force and intimidation, punishment and
       deprivation of Constitutional guarantees by its police officers.

       [Greensboro], through its policy-makers, engaged in hiring policies that put into
       place officers that were not properly trained. If proper hiring policies had been
       in effect, the police department would not have hired the employees that
       violated Plaintiff’s rights.

       [Greensboro] failed to properly train its officers thereby demonstrating the
       deliberate indifference of its policy makers to the conduct that resulted in the
       violation of the Plaintiff’s rights.

       [Greensboro] maintained a system of review of police conduct through its
       departments that is so cursory as to be ineffective and to permit and tolerate
       the unreasonable and excessive use of force, planting of evidence, abusive
       practices, punishment and denial of constitutional rights by police officers.

(Id.) As a court in our District recently explained in White v. City of Greensboro, such conclusions

of law are not assumed to be true on a motion to dismiss and, without further factual support,

fail to state a plausible Monell claim for municipal liability. 408 F. Supp. 3d 677, 691–92

(M.D.N.C. 2019) (citing Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th

Cir. 2009)). Because Plaintiff has not provided any further factual support for his § 1983 claim

against Greensboro, Plaintiff’s § 1983 claims against the city will be dismissed.

       Plaintiff’s third claim for relief, his negligent failure to train claim, suffers from the

same flaw. (See ECF No. 1 ¶¶ 55–59.) Plaintiff argues that Greensboro owed him a duty to

train its officers, that Greensboro breached that duty, and that the breach harmed him. (See

id.)   Plaintiff’s Complaint, however, contains no factual allegations supporting these

conclusory statements.      He does not, for instance, detail how Greensboro trains law-



                                                 5


       Case 1:19-cv-00961-LCB-LPA Document 15 Filed 06/02/20 Page 5 of 8
enforcement officers or plead facts describing how that training is deficient. Ultimately, his

claim consists of the kind of “[t]hreadbare recital[ ] of the elements of a cause of action” that

fails to state a plausible claim for relief under Iqbal. See 556 U.S. at 678–79. Accordingly,

Plaintiff’s negligent failure to train claim must also be dismissed.

       B. Claims Against the Officers in Their Official Capacities

       Defendants have also moved to dismiss Plaintiff’s § 1983 claims against the officers in

their official capacities, to the extent that Plaintiff seeks to make such claims. (See ECF No. 9

at 1.) Plaintiff, who was representing himself at the time he filed his Complaint, captioned his

Complaint as bringing claims against the officers in their official and individual capacities.

(ECF No. 1 at 1.) He did not, however, clearly delineate his claims, making it unclear which

claims have been brought against which defendants in what capacity. To the extent Plaintiff

seeks to sue the officers in their official capacities for violating his constitutional rights, his

claims fail. “[S]uits against governmental officers in their official capacity are treated as suits

against the government.” White, 408 F. Supp. at 692 (citing Hafer v. Melo, 502 U.S. 21, 25

(1991)). Thus, any claims against the officers in their official capacities for any § 1983

violations are duplicative of the claims against Greensboro dismissed above, and must likewise

be dismissed. See id.

       C. Plaintiff’s Equal Protection Claim Against All Defendants

       Plaintiff’s first claim for relief also alleges that Defendants violated Plaintiff’s “right to

the equal protection of the laws, secured by the Fourteenth Amendment to the Constitution

of the United States.” (ECF No. 1 ¶ 50(c).) Defendants move to dismiss this claim, arguing




                                                 6


       Case 1:19-cv-00961-LCB-LPA Document 15 Filed 06/02/20 Page 6 of 8
once more that Plaintiff failed to allege facts sufficient to render his equal protection claim

plausible. (ECF No. 10 at 11–12.)

       “To state a claim under § 1983 for a violation of the Equal Protection Clause of the

Fourteenth Amendment, a plaintiff must allege facts sufficient to show that he has been

treated differently from others with whom he is similarly situated, and the unequal treatment

resulted from intentional or purposeful discrimination.” Hodge v. Gansler, 547 F. App’x 209,

210 (4th Cir. 2013). Plaintiff’s Complaint, which does not mention his race or otherwise

discuss any kind of discrimination, fails to meet this standard. In his response brief (where

Plaintiff reveals for the first time that he is African American), Plaintiff identifies one factual

allegation in his Complaint that he argues states a plausible claim of racial discrimination: an

officer said, “we can come back and rat f--k him again.” (See ECF Nos. 1 ¶ 32; 13 at 10–11.)

According to Plaintiff, this statement shows racial discrimination because “rats are not white,

they are colored.” (ECF No. 13 at 10–11.) Even granting Plaintiff’s questionable premise,

this fact alone does not nudge Plaintiff’s Complaint across the line separating the speculative

from the plausible. See Twombly, 550 U.S. at 570. Accordingly, Plaintiff’s equal protection

claim is dismissed.

       D. Dismissal Without Prejudice

       Perhaps recognizing the weakness of the portions of his Complaint discussed above,

Plaintiff concluded his response brief with a request that any dismissal be without prejudice

so that he can amend his complaint with the assistance of counsel. (See ECF No. 13 at 12.)

Mindful of this Circuit’s laudable tradition of liberally construing the pleadings of pro se litigants

in civil rights cases, see Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009), and of the liberal



                                                  7


       Case 1:19-cv-00961-LCB-LPA Document 15 Filed 06/02/20 Page 7 of 8
approach to amendment of complaints embraced by the Federal Rules of Civil Procedure, see

Fed. R. Civ. P. 15(a), the Court will dismiss these claims without prejudice. Plaintiff and his

counsel are cautioned that any attempt to amend Plaintiff’s Complaint should be supported

by concrete factual allegations and not conclusory statements.

       For the reasons stated above, the Court enters the following:

                                             ORDER

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss, (ECF No. 9),

is GRANTED WITHOUT PREJUDICE as to the following claims: (1) Plaintiff’s § 1983

claims against Greensboro and the officers in their official capacities; (2) Plaintiff’s negligent

failure to train claim; (3) Plaintiff’s equal protection claim.

       IT IS FURTHER ORDERED that should Plaintiff seek leave of the Court to file an

amended complaint, such request shall be made within fourteen days of entry of this Order

and must include a copy of Plaintiff’s proposed amended complaint.

       This, the 2nd day of June 2020.


                                              /s/Loretta C. Biggs
                                              United States District Judge




                                                  8


       Case 1:19-cv-00961-LCB-LPA Document 15 Filed 06/02/20 Page 8 of 8
